     Case 4:20-cv-00943-ALM Document 15 Filed 04/03/20 Page 1 of 4 PageID #: 93



 1 Michael L. Mallow (SBN 188745)
   mmallow@shb.com
 2 Rachel A. Straus (SBN 268836)
   rstraus@shb.com
 3 SHOOK, HARDY & BACON L.L.P.
   2049 Century Park East, Suite 3000
 4 Los Angeles, CA 90067-3204
   Phone: (424) 285-8330
 5 Fax: (424) 204-9093
 6 BOWMAN AND BROOKE LLP
   Cary A. Slobin (pro hac vice forthcoming)
 7 cary.slobin@bowmanandbrooke.com
   5830 Granite Parkway Suite 1000
 8 Plano, TX 75024
   Telephone: 972.616.1766
 9 Facsimile: 972.616.1701
10    Attorneys for Defendant
11    TOYOTA MOTOR SALES, U.S.A., INC.
      and TOYOTA MOTOR CORPORATION
12
13                            UNITED STATES DISTRICT COURT
14                         NORTHERN DISTRICT OF CALIFORNIA
15    MARIANO ALANIZ, individually and )              Case No. 4:20-cv-01351-JST
16    on behalf of all others similarly situated, )
                                                  )   Assigned to: Hon. Jon S. Tigar
17                 Plaintiff,                     )                  AND ORDER
                                                  )   STIPULATION REGARDING
18    v.                                          )   SERVICE OF PROCESS ON
                                                  )   TOYOTA MOTOR CORPORATION
19    TOYOTA MOTOR CORPORATION, et)
      al.,                                        )
20                                                )   Complaint Served: February 21, 2020
                   Defendant.                     )
21                                                )
                                                  )
22                                                )
                                                  )
23                                                )
                                                  )
24                                                )
                                                  )
25
26
27
28

             STIPULATION REGARDING SERVICE OF PROCESS ON TOYOTA MOTOR CORPORATION
     Case 4:20-cv-00943-ALM Document 15 Filed 04/03/20 Page 2 of 4 PageID #: 94




 1          Plaintiff Mariano Alaniz and counsel for Defendant Toyota Motor Corporation
 2 (“TMC”) have agreed to the following regarding the waiver of service and potential
 3 discovery, and respectfully request the Court to adopt the following Stipulation:
 4          1.     Counsel for TMC agree to accept service on behalf of TMC, and TMC
 5 agrees to waive the formalities of service under the Hague Service Convention in the
 6 above-captioned litigation (“Litigation”) expressly conditioned upon the terms stated
 7 below.
 8          2.     This agreement is limited to the above-captioned litigation and should not
 9 be construed as an agreement by TMC to waive the requirements of the Hague Service
10    Convention in any other litigation.
11          3.     TMC does not waive any other defenses, including the right to challenge
12    personal and subject matter jurisdiction and venue, or any objections to discovery
13    propounded on them. This Stipulation and Order do not prejudice any other positions
14    that TMC may later take in this Litigation. Plaintiffs agree they will not argue that
15    waiver or acceptance of service or negotiation of this Stipulation and Order supports
16    personal jurisdiction over TMC.
17          4.     Plaintiffs agree that waiver of service does not constitute an agreement by
18    TMC to provide discovery, and TMC reserves the right to oppose or seek relief in
19    connection with discovery requests served on them. Nothing in this Stipulation and
20    Order shall prejudice TMC’s right to seek additional time to respond to discovery
21    requests. The parties agree as follows with regard to potential discovery of TMC:
22                 a.    Pending resolution of any Federal Rule of Civil Procedure Rule 12
23    motion filed by TMC, TMC shall not be required to serve substantive discovery
24    responses, produce documents or things, or appear for depositions. Plaintiffs may serve
25    discovery on TMC, and TMC will serve objections in accordance with the timing set
26    forth below, but will not be required to serve substantive responses, produce documents,
27    or appear for depositions until at least 60 days after resolution of the Rule 12 motions
28    (or longer if the timing provisions set forth below allows for a longer period).
                                                2
             STIPULATION REGARDING SERVICE OF PROCESS ON TOYOTA MOTOR CORPORATION
     Case 4:20-cv-00943-ALM Document 15 Filed 04/03/20 Page 3 of 4 PageID #: 95




 1                 b.      If Plaintiffs serve discovery on TMC, Plaintiffs agree:
 2                         i.     TMC’s responses and objections to interrogatories shall be
 3 due no earlier than 90 days after service of the interrogatories.
 4                         ii.    TMC’s responses and objections to all other written discovery
 5 requests will be due no earlier than 60 days after service of the requests, and TMC shall
 6 have 60 additional days to commence document production (to the extent the requests
 7 were not objected to) following service of the responses and objections.
 8                         iii.   Plaintiffs will provide at least 90 days’ notice when
 9 requesting a deposition of TMC pursuant to Federal Rule 30(b)(6) and any such
10    deposition of TMC will take place in Plano, Texas, or another reasonable location in
11    the United States, at TMC’s discretion. Following resolution of any objections, the
12    parties will cooperate in good faith to accommodate any issues about the time and place
13    of any deposition.
14          WHEREFORE, Plaintiffs and TMC respectfully request that the Court enter
15    this Stipulation as an Order of the Court.
16
17
18          IT IS SO STIPULATED.
19
      Dated: April 1, 2020                      Respectfully submitted,
20
                                                    SHOOK, HARDY & BACON L.L.P.
21
22
                                                     By: /s/ Rachel A. Straus
23                                                          Rachel. A. Straus
24                                                          Michael L. Mallow
                                                            Attorneys for TMS
25
26    Dated: April 1, 2020                      Respectfully submitted,
27                                                  BURSOR & FISHER, P.A.
28
                                                3
             STIPULATION REGARDING SERVICE OF PROCESS ON TOYOTA MOTOR CORPORATION
     Case 4:20-cv-00943-ALM Document 15 Filed 04/03/20 Page 4 of 4 PageID #: 96




 1                                              By: /s/ L. Timothy Fisher
 2                                                     L. Timothy Fisher
                                                       Scott A. Bursor
 3
 4                                                    Attorneys for Plaintiffs

 5
 6
      SO ORDERED:
 7
           April 3, 2020
 8 DATED: ____________
                                          Honorable Jon S. Tigar
 9                                        United States District Court Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                4
             STIPULATION REGARDING SERVICE OF PROCESS ON TOYOTA MOTOR CORPORATION
